Grant, J.
(after stating the facts). If complainant had not abandoned his homestead, it would follow that there can be no abandonment if the party will testify that he intended at some future time to return to it. Ownership and occupancy are both required by the Constitution and statute to establish a homestead. Const, art. 16, § 2; 3 Comp. Laws 1897, § 10362. Temporary absence has often been held not to destroy the occupancy required. Complainant testified: “I don’t know as I will come back to New Buffalo at all. * * * I think I will make my home in East Tawas. I have not fully made up my mind to this. I have been thinking of this about a year.” The abandonment was complete. The circuit judge was right in dismissing the bill. The case is ruled by Hoffman v. Buschman, 95 Mich. 538 (55 N. W. 458), where the defendants made a much stronger case than has the complainant in this.
Decree affirmed.
The other Justices concurred.